INTERNATIONAL FLAVORS & FRAGRANCES INC.
2000 STOCK AWARD AND INCENTIVE PLAN
AS AMENDED AND RESTATED

RESTRICTED STOCK UNITS AGREEMENT—NON-EMPLOYEE DIRECTOR

This Restricted Stock Units Agreement (the “Agreement”) confirms the grant on
____________, 20____ (the “Grant Date”) by INTERNATIONAL FLAVORS & FRAGRANCES
INC., a New York corporation (the “Company”), to __________________ (“Grantee”)
of Restricted Stock Units (the “Units”), as follows:


    Number granted:            _____ Units


    Units vest:          All Units will vest on the third anniversary of the
Grant Date, ____________, 20____ (the “Stated Vesting Date”), if not previously
forfeited. In addition, the Units will become immediately vested upon a Change
in Control or upon the occurrence of certain events relating to termination of
employment, in accordance with Section 4 hereof.


    Settlement :            Units granted hereunder will be settled by delivery
of one share of the Company’s Common Stock, par value $.12-1/2 per share, for
each Unit being settled. Subject to elective deferral under Section 6 below,
such settlement shall occur upon the vesting (the lapse of the risk of
forfeiture) of each Unit as specified above.


* * * * * * 

The Units are subject to the terms and conditions of the 2000 Stock Award and
Incentive Plan, as amended and restated (the “Plan”), and this Agreement,
including the Terms and Conditions of Restricted Stock Units attached hereto.
The number of Units and the kind of shares deliverable in settlement of Units
are subject to adjustment in accordance with Section 5 hereof and Section 11(c)
of the Plan.

        Grantee acknowledges and agrees that (i) Units are nontransferable,
except as provided in Section 3 hereof and Section 11(b) of the Plan, (ii)
Units, and certain amounts of gain realized upon settlement of Units, are
subject to forfeiture in the event of Grantee’s Termination of Service in
certain circumstances prior to vesting, as specified in Section 4 hereof, (iii)
sales of shares delivered in settlement of Units will be subject to the
Company’s policies regulating trading by directors and (iv) a copy of the Plan
and related prospectus have previously been delivered to Grantee or are being
delivered to Grantee.

        IN WITNESS WHEREOF, INTERNATIONAL FLAVORS & FRAGRANCES INC. has caused
this Agreement to be executed by its officer thereunto duly authorized, and
Grantee has duly executed this Agreement, by which each has agreed to the terms
of this Agreement.


Grantee




——————————————
Name INERNATIONAL FLAVORS & FLAVORS INC.


By:  
——————————————
Name:    
Title:             


--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

        The following Terms and Conditions apply to the Units granted to Grantee
by INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Company”), as specified in the
Restricted Stock Units Agreement (of which these Terms and Conditions form a
part). Certain terms of the Units, including the number of Units granted,
vesting date(s) and settlement date, are set forth on the preceding pages.

        1.        General.   The Units are granted to Grantee under the
Company’s 2000 Stock Award and Incentive Plan (the “Plan”), a copy of which,
along with other documents constituting the “prospectus” for the Plan, have
previously been delivered to Grantee or are being delivered to Grantee. All of
the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the Units,
Grantee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the Company’s
Compensation Committee of the Company’s Board of Directors (the “Committee”)
made from time to time, provided that no such Plan amendment, rule or regulation
or Committee decision or determination shall materially and adversely affect the
rights of the Grantee with respect to outstanding Units.

        2.        Account for Grantee.   The Company shall maintain a
bookkeeping account for Grantee (the “Account”) reflecting the number of Units
then credited to Grantee hereunder as a result of such grant of Units.

        3.        Nontransferability.   Until Units become settleable in
accordance with the terms of this Agreement, Grantee may not transfer Units or
any rights hereunder to any third party other than by will or the applicable
laws of descent and distribution, except for transfers to a Beneficiary or
otherwise if and to the extent permitted by the Company and subject to the
conditions under Section 11(b) of the Plan.

        4.        Termination Provisions.   The following provisions will govern
the vesting and forfeiture of the Units in the event of Grantee’s Termination of
Service (as defined below), unless otherwise determined by the Committee
(subject to Section 8(a) hereof):


                (a)            Death or Disability.   In the event of Grantee’s
Termination of Service due to death or Disability (as defined below) all of the
Units, to the extent then outstanding but not previously vested, will vest and
become non-forfeitable immediately, and such Units, together with any
then-outstanding Units that previously became vested and non-forfeitable, will
be settled as promptly as practicable thereafter if not previously settled.


                (b)             Retirement.   In the event of Grantee’s
Termination of Service due to Retirement (as defined below), the Units, to the
extent outstanding but not previously vested or otherwise forfeited, will
continue to be outstanding and will vest at the time the Units would have become
vested if Grantee had not Retired. Such Units will be settled as promptly as
practicable following vesting.


                (c)            Other Terminations.   In the event of Grantee’s
Termination of Service for any reason other than death, Disability, or
Retirement, any then-outstanding Units not vested at the date of Termination of
Service will be forfeited.


                (d)            Certain Definitions.   The following definitions
apply for purposes of this Agreement:


                                                   (i)              
“Disability” means Grantee’s physical or mental impairment which is expected to
be of long-duration and which renders Grantee unable to perform his or her
duties as a director. Determination of Disability will be in the sole discretion
of the Board.


2

--------------------------------------------------------------------------------

                                                 (ii)              “Retirement”
means retirement after attaining age 62.


                                                 (iii)              “Termination
of Service” means the event by which Grantee ceases to be a director of the
Company.


        5.        Dividends and Adjustments.


                  (a)            Dividends.   No Dividends or Dividend
Equivalents of any kind (including cash dividends, non-Common Stock Dividends or
Common Stock Dividends) will be credited or paid on any unvested Units. Units
that, at the relevant dividend record date that occurs before the issuance of
shares in settlement of Units, previously have been vested (i.e., Units deferred
as to settlement under Section 6), shall be entitled to payments or credits
equivalent to dividends that would have been paid if the Units had been
outstanding shares at such record date. The form and timing of such payments
will be in the discretion of the Committee.


                 (b)            Adjustments.   The number of Units credited to
Grantee’s Account and/or the property deliverable upon settlement of Units shall
be appropriately adjusted, in order to prevent dilution or enlargement of
Grantee’s rights with respect to Units in connection with, or to reflect any
changes in the number and kind of outstanding shares of Common Stock resulting
from, any corporate transaction or event referred to in the first sentence of
Section 11(c) of the Plan.


                (c)            Risk of Forfeiture and Settlement of Units
Resulting from Adjustments.   Units (and other property deliverable in
settlement of Units) which directly or indirectly result from adjustments to a
Unit granted hereunder shall be subject to the same risk of forfeiture as
applies to the granted Unit and will be settled at the same time as the granted
Unit.


        6.        Deferral of Settlement.   Settlement of any Unit, which
otherwise would occur upon the lapse of the risk of forfeiture of such Unit,
will be deferred in certain cases if and to the extent validly elected by
Grantee. Deferrals shall comply with requirements under Section 409A of the
Internal Revenue Code. It is understood that Section 409A and regulations
thereunder may make it impractical for any such deferral to take place. At any
time that Units are deferred, they will be subject to accelerated settlement
under Section 9(a) of the Plan only if the Change in Control constitutes a
change in control under applicable regulations then in effect under Section
409A. Other provisions of this Agreement notwithstanding, under U.S. federal
income tax laws and Treasury Regulations (including proposed regulations) as
presently in effect or hereafter implemented, (i) if the timing of any
distribution in settlement of Units would result in Grantee’s constructive
receipt of income relating to the Units prior to such distribution, the date of
distribution will be the earliest date after the specified date of distribution
that distribution can be effected without resulting in such constructive receipt
(or, if delayed distribution would not avoid such constructive receipt,
distribution will be accelerated to the date that would avoid such constructive
receipt, but in no event will distribution occur before the Stated Vesting
Date); and (ii) any rights of Grantee or retained authority of the Company with
respect to Units hereunder shall be automatically modified and limited to the
extent necessary so that Grantee will not be deemed to be in constructive
receipt of income relating to the Units prior to the distribution and so that
Grantee shall not be subject to any penalty under Section 409A of the Internal
Revenue Code (the “Code”).

        7.        Other Terms Relating to Units.


                (a)            Fractional Units and Shares.   The number of
Units credited to Grantee’s Account shall include fractional Units, if any,
calculated to at least three decimal places, unless otherwise determined by the
Committee. Unless settlement is effected through a third-party broker or agent
that can accommodate fractional shares (without requiring issuance of a
fractional share by the Company), upon settlement of the Units Grantee shall be
paid, in cash, an amount equal to the value of any fractional share that would
have otherwise been deliverable in settlement of such Units.


3

--------------------------------------------------------------------------------

                 (b)            Taxes.   Grantee shall be responsible for any
income taxes and other taxes resulting from the grant, vesting or settlement of
Units.


                 (c)            Statements.   An individual statement of each
Grantee’s Account will be issued to Grantee at such times as may be determined
by the Company. Such a statement shall reflect the number of Units credited to
Grantee’s Account, transactions therein during the period covered by the
statement, and other information deemed relevant by the Committee. Such a
statement may be combined with or include information regarding other plans and
compensatory arrangements for non-employee directors. Any statement containing
an error shall not, however, represent a binding obligation to the extent of
such error.


                (d)            Grantee Consent.   By signing this Agreement,
Grantee voluntarily acknowledges and consents to the collection, use processing
and transfer of personal data as described in this Section 7(d). Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data; however, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Grantee, including Grantee’s name, home address and telephone number, date of
birth, social security number or other Grantee identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in Grantee’s favor
(“Data”). The Company and/or its subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of Grantee’s participation in the Plan and the Company and/or any of
its subsidiaries may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. Grantee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on Grantee’s behalf to a broker or other third party with whom Grantee
may elect to deposit any shares acquired pursuant to the Plan. Grantee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Grantee’s ability to participate in the Plan.


                (e)            Consent to Electronic Delivery.   Grantee hereby
consents to electronic delivery of the Plan, the Prospectus for the Plan and
other documents related to the Plan (collectively, the “Plan Documents”). The
Company will deliver the Plan documents electronically to Grantee by e-mail, by
posting such documents on its intranet website or by another mode of electronic
delivery as determined by the Company in its sole discretion. The company will
send to the Grantee an e-mail announcement when a new plan document is available
electronically for Grantee’s review, download or printing and will provide
instructions on where the plan document can be found. Unless otherwise specified
in writing to the Company, Grantee will not incur any costs for receiving the
plan documents electronically through the Company’s computer network. Grantee
will have the right to receive paper copies of any plan document by sending a
written request for a paper copy to the address specified in Section 8(e)
hereof. Grantee’s consent to electronic delivery of the plan documents will be
valid and remain effective until the earlier of (i) the termination of Grantee’s
participation in the Plan and (ii) the withdrawal company acknowledges and
agrees that Grantee has the right at any time to withdraw his or her consent to
electronic delivery of the Plan documents by sending a written notice of
withdrawal to the address specified in Section 8(e) hereof. If Grantee withdraws
his or her consent to electronic delivery, the Company will resume sending paper
copies of the Plan documents within ten (10) business days of its receipt of the
withdrawal notice. Grantee acknowledges that he or she is able to access, view
and retain an e-mail announcement informing Grantee that the Plan documents are
available in either HTML, PDF or such other format as the company determines in
sole discretion.


4

--------------------------------------------------------------------------------

        8.        Miscellaneous.

                (a)            Binding Agreement; Written Amendments.   This
Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties. This Agreement constitutes the entire agreement
between the parties with respect to the Units, and supersedes any prior
agreements or documents with respect thereto. No amendment or alteration of this
Agreement which may impose any additional obligation upon the Company shall be
valid unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Grantee with respect to the
Units shall be valid unless expressed in a written instrument executed by
Grantee.


                (b)            No Promise of Continued Service as Director.
  The Units and the granting thereof shall not constitute or be evidence of any
agreement or understanding, express or implied, that Grantee has a right to
continue as a director of the Company for any period of time, or at any
particular rate of compensation.


                (c)            Unfunded Plan.   Any provision for distribution
in settlement of Grantee’s Account hereunder shall be by means of bookkeeping
entries on the books of the Company and shall not create in Grantee any right
to, or claim against any, specific assets of the Company, nor result in the
creation of any trust or escrow account for Grantee. With respect to Grantee’s
entitlement to any distribution hereunder, Grantee shall be a general creditor
of the Company.


                (d)            Governing Law.   THE VALIDITY, CONSTRUCTION, AND
EFFECT OF THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS
(INCLUDING THOSE GOVERNING CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW.


                 (e)             Notices.  Any notice to be given the Company
under this Agreement shall be addressed to the Company at 521 West 57th Street,
New York, NY 10019, attention: Corporate Secretary, and any notice to the
Grantee shall be addressed to the Grantee at Grantee’s address as then appearing
in the records of the Company.


5